DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including “wherein the slider and one of the first hinge and the second hinge include the spherical bearing and the pin”, as claimed in claims 8 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that the structural configuration “wherein the slider and one of the first hinge and the second hinge include the spherical bearing and the pin” does not appear to be illustrated in the drawings, and it is unclear how exactly Applicants slider would be configured such that it includes the spherical bearing and the pin. Examiner notes that Applicants Figure 4 illustrates “the slider 28 may include the third pin 32C and the third bearing 34C” (Applicants paragraph [0025]), but it is unclear how the elements of Figure 4 would correspond to the detailed structure shown in Figure 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 20 recite “wherein the slider and one of the first hinge and the second hinge include the spherical bearing and the pin”. This limitation is awkwardly worded and renders the claim indefinite, as it is unclear how both “the slider” and “one of the first hinge and the second hinge” would include the same singular “spherical bearing and the pin”. Examiner additionally notes that the structural configuration “wherein the slider and one of the first hinge and the second hinge include the spherical bearing and the pin” does not appear to be illustrated in the drawings, and it is unclear how exactly Applicants slider would be configured such that it includes the spherical bearing and the pin. Examiner notes that Applicants Figure 4 illustrates “the slider 28 may include the third pin 32C and the third bearing 34C” (Applicants paragraph [0025]), but it is unclear how the elements of Figure 4 would correspond to the detailed structure shown in Figure 7, and therefore, it is unclear what exactly is intended to be claimed in the claim language “wherein the slider and one of the first hinge and the second hinge include the spherical bearing and the pin”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, 13-14, and 21-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Savian et al. (US 2016/0194068) (hereinafter Savian)
Regarding claims 1, 11, and 13, Savian discloses a lavatory installed in a transportation apparatus (See Abstract), the lavatory comprising: a compartment surrounding a lavatory space (See at least Abstract, paraphs [0002], [0005-0009], [0051]; a doorframe in a wall of the compartment (See at least Figure 1), the doorframe including a track (Figure 1, element 34); and a bifold door including: a first hinge and a second hinge (Figure 11, elements 28 and 30) configured to rotatably couple the bifold door to the doorframe and a slider (Figure 12, element 132) configured to slide within the track as the bifold door is opened and closed, wherein at least one of the first hinge, the second hinge, and the slider includes a spherical bearing (See at least paragraph [0052])  and a pin (Figure 8, elements 86 and 80).  
Regarding claims 2, 14, and 22, Savian discloses wherein the first and second hinges are positioned on a side edge of a door panel (See at least Figure 11).  
Regarding claim 21, Savian discloses a method of manufacturing a bifold door, comprising: providing a first hinge and a second hinge (Figure 11, elements 28 and 30) configured to rotatably couple the bifold door to a doorframe providing a slider (Figure 12, element 132) configured to slide within a track of the doorframe as the bifold door is opened and closed and providing a spherical bearing (See at least paragraph [0052])  and a pin (Figure 8, elements 86 and 80) to at least one of the first hinge, the second hinge, and the slider.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Berardinelli (US 1,318,433) in view of Strough (US 2,096,311)
Regarding claims 1 and 21, Berardinelli discloses a bifold door (See Figure 1) and method of manufacturing the bifold door, comprising: providing a first hinge and a second hinge (Figure 1, upper and lower element 2) configured to rotatably couple the bifold door to a doorframe; and a slider (Figure 1, element 70) configured to slide within a track (Figure 1, element 73) of the doorframe as the bifold door is opened and closed. Berardinelli does not explicitly disclose wherein at least one of the first hinge, the second hinge, and the slider includes a spherical bearing and a pin. Strough, however, teaches that it is known in the art to configure a door hinge such that it includes a spherical bearing (Figure 1, element 12) and a pin (Figure 1, element 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bifold door of Berardinelli such that the hinges of Berardinelli (i.e. element 2) were configured in the manner disclosed by Strough (i.e. including a spherical bearing and a pin), since, as taught by Strough, this hinge configuration enables improved lubrication to ensure smooth free action of the hinge (See column 1, line 58 and column 2, lines 1-5) which would be desirable for improved functionality and longevity of the hinge and door system. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claims 2, 14, and 22, Berardinelli discloses wherein the first and second hinges are positioned on a side edge of a door panel (See Figure 1).  
Regarding claims 3, 15 and 23, Berardinelli discloses wherein the first and second hinges are both separated from a bottom edge and a top edge of the door panel (See Figure 1).  
Regarding claims 4, 16, and 24, Examiner believes that Berardinelli discloses wherein the first hinge is separated from the bottom edge by from about 10 to about 35% of a height of the door panel, and the second hinge is separated from the top edge by from about 10 to about 35% of the height of the door panel.  However, if Applicant disagrees, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first hinge such that it is separated from the bottom edge by from about 10 to about 35% of a height of the door panel, and the second hinge such that it is separated from the top edge by from about 10 to about 35% of the height of the door panel, because this would be an obvious and logical range for placement of the first and second hinge with respect to the door, and a configuration of this nature would function as intended for the purposes of Berardinelli, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5 and 17, Berardinelli discloses wherein the bifold door is configured to fold into two parts about one or more internal hinges (Figures 1 and 3, considered at least upper and lower elements 30, 37, 38) when opened, andDocket No. 19-3092-US-NP when folded, the bifold door is configured to protrude outward from a room or compartment to which the bifold door is installed (See Figures 1-3).  
Regarding claims 6 and 18, Berardinelli as modified by Strough for claims 1 and 13 teaches wherein the first hinge is positioned vertically below the second hinge, and the first hinge includes the spherical bearing and the pin (See Figure 1, Examiner notes that, in the modification of Berardinelli in view of Strough for claims 1 and 13, each of the first and second hinges includes the spherical bearing and the pin).  


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berardinelli (US 1,318,433) in view of Strough (US 2,096,311) and further in view of Corso (US 2,374,925)
Regarding claims 7 and 19, Berardinelli discloses wherein the pin of the first hinge is a first pin. Berardinelli does not explicitly disclose wherein the second hinge includes a cylindrical, tapered, or thrust bearing that is configured to fix an axis of rotation of a second pin and inhibit movement of the second pin in an axial direction.  Corso, however, teaches that it is known in the art to configure a bifold door including a lower hinge member featuring a thrust bearing (Figure 3, element B, Page 2, column 1, lines 1-5) such that the thrust bearing is configured to fix an axis of rotation of a second pin (Figure 3, element 61) and inhibit movement of the second pin in an axial direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bifold door of Berardinelli in view of Strough such that it included a second hinge featuring a thrust bearing configured to fix an axis of rotation of a second pin and inhibit movement of the second pin in an axial direction, as taught by Corso, since this manner of hinge would provide enhanced structural support for pivoting movement of the door, which would be desirable for various applications and door/frame configurations, as well as being aesthetically desirable to various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berardinelli (US 1,318,433) in view of Strough (US 2,096,311) and further in view of Liao (US 2012/0031005).
Regarding claims 8 and 20, as best understood, Berardinelli as modified by Strough for claims 1 and 13 above teaches wherein one of the first hinge and the second hinge include the spherical bearing and the pin.  Berardinelli lacks wherein the slider includes a spherical bearing and a pin.  Liao, however, teaches that it is known in the art to configure a sliding mechanism for a folding door that includes a spherical bearing (Figure 3, element 132) and a pin (Figure 3, element 131).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slider and track of Berardinelli such that it included a sliding assembly and track as taught by Liao, including a spherical bearing and a pin, as this would provide an enhanced sliding device that features rollers and a more secure engagement with the track, as well as being capable of bearing a portion of the door weight, which would be found desirable for particular door configurations. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berardinelli (US 1,318,433) in view of Strough (US 2,096,311) and further in view of Savian et al. (US 2016/0194068) (hereinafter Savian)
Regarding claims 9-13, Berardinelli discloses a compartment surrounding a space (See Figures 1-3, See page 1, lines 12-24); a doorframe in a wall of the compartment, the doorframe including a track (See page 1, lines 12-24); a bifold door (See Figure 1) and method of manufacturing the bifold door, comprising: providing a first hinge and a second hinge (Figure 1, upper and lower element 2) configured to rotatably couple the bifold door to a doorframe; and a slider (Figure 1, element 70) configured to slide within a track (Figure 1, element 73) of the doorframe as the bifold door is opened and closed. Berardinelli does not explicitly disclose wherein at least one of the first hinge, the second hinge, and the slider includes a spherical bearing and a pin. Strough, however, teaches that it is known in the art to configure a door hinge such that it includes a spherical bearing (Figure 1, element 12) and a pin (Figure 1, element 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bifold door of Berardinelli such that the hinges of Berardinelli (i.e. element 2) were configured in the manner disclosed by Strough (i.e. including a spherical bearing and a pin), since, as taught by Strough, this hinge configuration enables improved lubrication to ensure smooth free action of the hinge (See column 1, line 58 and column 2, lines 1-5) which would be desirable for improved functionality and longevity of the hinge and door system. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Further, Berardinelli lacks wherein the bifold door is to be installed as a lavatory door (also referred to as a “water closet” which is considered to be a manner of “closet”, as required in claim 12) in an aircraft, train, bus, space vehicle, or marine vessel. Savian, however, teaches that it is known in the art to configure a lavatory installed in an aircraft (See Abstract, See at least paragraphs [0002-0004]), the lavatory comprising: a compartment surrounding a lavatory space (See at least Abstract, paraphs [0002], [0005-0009], [0051]; a doorframe in a wall of the compartment (See at least Figure 1), the doorframe including a track (Figure 1, element 34); and a bifold door including: a first hinge and a second hinge (Figure 11, elements 28 and 30) configured to rotatably couple the bifold door to the doorframe and a slider (Figure 12, element 132) configured to slide within the track as the bifold door is opened and closed, wherein at least one of the first hinge, the second hinge, and the slider includes a spherical bearing (See at least paragraph [0052])  and a pin (Figure 8, elements 86 and 80).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bifold door of Berardinelli in view of Strough such that it was configured for use as a lavatory door in an aircraft, since Savian teaches that bifold doors are known to be configured for use as a lavatory door on an aircraft, and since the bifold door of Berardinelli would function as intended as a lavatory door on an aircraft, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)) (Examiner notes that configuring a known bifold door such that it is used as a lavatory door in an aircraft, which is also known, would be considered to be an identified, predictable solution with a reasonable expectation of results. 
Examiner’s note: Claims 9-12 are examples of intended use claims that fail to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a bifold door, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the bifold door disclosed by Berardinelli is entirely capable of the intended use statement (i.e. installed for use as a lavatory door on an aircraft, bus, etc.). Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634